Citation Nr: 0826560	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-08 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for heart disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for syncopal episodes.

6.  Entitlement to service connection for panic disorder.

7.  Entitlement to service connection for an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1986 to 
June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned in April 2008.  At the hearing, 
the veteran requested on the record to file an informal claim 
for nonservice-connected pension benefits.  That claim was 
accepted and is hereby REFERRED to the RO for appropriate 
action.

This case has been advanced on the docket due to the 
veteran's financial hardship. 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).

The issues 2 through 7 listed above are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.



FINDING OF FACT

The medical evidence fails to establish that the veteran has 
chronic bronchitis related to her military service.


CONCLUSION OF LAW

Chronic bronchitis was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Effective for claims pending before VA on or 
after May 30, 2008, the requirement that VA request that the 
claimant submit any evidence in his or her possession that 
might substantiate the claims was eliminated from 38 C.F.R. 
§ 3.159.  See 73 Fed. Reg. 23353 (April 30, 2008). 

In the present case, notice was provided to the veteran in 
December 2003, prior to the initial AOJ decision on her claim 
for service connection.  The Board finds that the notice 
provided fully complies with VA's duty to notify as set forth 
above.  

The Board also notes that the veteran was provided notice in 
September 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006), that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  However, given the denial of the 
veteran's claim for service connection for bronchitis, any 
questions as to a disability rating or effective date are 
moot.  Thus the Board finds that the veteran has not been 
prejudiced by VA's failure to provide notice earlier on these 
elements of her claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  She was told it was her responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with her claim, which indicates she knew of the 
need to provide VA with information and evidence to support 
her claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service treatment records are in the claims file.  
VA outpatient records are in the file for treatment from 
March 2003 through January 2007.  The veteran identified 
private treatment records from various medical care 
providers, which the RO obtained for treatment from November 
1996 through November 2005.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  She has not 
identified any additional information or evidence that has 
not previously been considered.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examination in April 2004.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran claims that she had bronchitis really bad while 
she was deployed to the Persian Gulf area, and that she has 
continued to have episodes of bronchitis every couple of 
months routinely since 1992.  The Board finds, however, that 
the preponderance of the evidence is against the veteran's 
claim.

The service treatment records are silent for any treatment or 
diagnosis of bronchitis during service, especially during the 
veteran's service in the Persian Gulf.  Further, as the 
veteran waived her right to a separation examination, there 
is no record of her physical condition at the time of her 
separation from service, nor is there any report by her of 
her past medical history.  Thus, there are no medical records 
that show that she had bronchitis in service.  

Even if the Board were to concede that the veteran suffered 
an episode of bronchitis in service, however, the medical 
evidence does not reflect that she has a current disability 
related to that episode in service.  The veteran testified at 
the April 2008 hearing that she has been treated for 
recurring bronchitis with antibiotics every two to three 
months since 1992.  VA and non-VA medical records from 
January 1986 to January 2007 contain only one record of the 
veteran being diagnosed as having bronchitis.  That was in 
February 2005.  The veteran has had multiple chest x-rays 
over the years and none of them have shown her to have any 
abnormality of the lungs.  Thus, the post-service medical 
evidence fails to establish that she has a current disability 
(i.e., chronic bronchitis).  Without medical evidence of a 
current disability, service connection is not warranted.

Further, there is no medical evidence linking any current 
episodes of bronchitis to service.  The veteran testified 
that she has had recurrent episodes of bronchitis since 1992.  
She was discharged from service in June 1991.  So at least 
six months separated the time between the veteran's discharge 
from service and the first incurrence of bronchitis per the 
veteran.  However, the contemporaneous medical evidence fails 
to establish a continuity of symptomatology.  In other words, 
the medical evidence fails to establish that the veteran has 
had recurrent episodes of bronchitis since her separation 
from service.  Nor is there any medical opinion linking the 
one episode of bronchitis in February 2005 with any injury or 
disease incurred during the veteran's activity duty.     

The Board acknowledges that the VA examiner who conducted 
multiple VA examinations in April 2004 gave an impression of 
symptoms of recurrent bronchitis without x-ray changes.  
However, this impression was based solely upon the veteran's 
self-reported history.  The examiner did not have the 
veteran's claims file at the time the examinations were 
conducted.  In addition, there were no objective findings of 
bronchitis at the time of the examination.  Although, in 
certain circumstances, the examiner's lack of review of the 
claims file may cause an examination to be inadequate for 
rating purposes, in the present case, the Board finds that 
there is no prejudicial error to the veteran as VA was not 
obligated to provide her with a VA examination because there 
is no competent medical evidence that the veteran currently 
has chronic bronchitis or that a link exists between any 
current bronchitis and the veteran's service.  

The diagnosis of bronchitis requires medical expertise.  The 
veteran has not shown, nor claimed, that she is a medical 
expert, capable of rendering medical diagnoses.  A layperson 
is not competent to render an opinion regarding diagnosis or 
etiology of any disease or injury.  Cromely v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Conversely, a layperson is competent to testify 
as to symptoms experienced whether in-service or post-
service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-84 
(2003).  In addition, lay evidence may be competent to 
establish a diagnosis when a layperson is competent to 
identify the medical condition.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (giving the example of a veteran 
reporting he had a broken leg).

In the present case, however, the diagnosis of bronchitis is 
not one that is readily identifiable by a layperson but, 
instead, requires medical examination such as listening to 
the lungs with a stethoscope or obtaining a chest x-ray.  
Thus, the veteran is not competent to render an opinion that 
she has bronchitis nor is she competent to render an opinion 
that what she experiences is related to the reported in-
service episode of bronchitis.  Thus her testimony carries no 
weight.  

Further, although she is competent to testify as to symptoms, 
she has not done so.  At the hearing, the veteran simply 
stated that she has episodes of bronchitis.  She did not 
testify as to the symptoms she has when she has these 
supposed episodes of bronchitis.  For these reasons, the 
Board finds that VA was not obligated to provide the veteran 
with an examination related to this claim, and that the 
veteran is not prejudiced by any inadequacies in the 
examination that was provided.  Nor does the Board find that 
the veteran's testimony to be competent for the purposes of 
establishing a medical diagnosis of a current disability or 
an opinion as to etiology of any current disability.

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
bronchitis as the competent and credible evidence fails to 
establish that the veteran either has a current disability 
(i.e., bronchitis) or that there is any link between the 
alleged disability and her military service.  As such, 
service connection must be denied.


ORDER

Entitlement to service connection for bronchitis is denied.

REMAND

The Board finds that remand of issues 2 through 7 is 
necessary for further development as set forth below.

The Board finds that reexamination of the veteran is 
necessary with regards to her claims as the previous 
examinations provided in April 2004 are inadequate for rating 
purposes because the examiners did not review the claims 
folder.  Thus, she must be provided new VA examinations on 
these claims.  Diagnoses and opinions should be obtained as 
instructed below.

Further, based upon the evidence of record and the veteran's 
testimony at the April 2008 hearing, the Board finds that 
additional documentary evidence is available that has not 
been obtained.  First, the veteran testified that the she has 
filed three claims for disability benefits with the Social 
Security Administration (SSA).  Even though the veteran was 
denied benefits, the adjudication and medical records related 
to those claims may be relevant to the veteran's claims 
presently before VA.  In addition, the veteran testified of a 
video hearing before a judge at which a doctor gave testimony 
in her favor regarding her syncopal episodes.  The transcript 
of this hearing could also be very relevant in adjudicating 
the veteran's claims.  Thus, on remand, efforts should be 
made to obtain the adjudication and medical records available 
from the veteran's attempts to obtain disability benefits 
from the Social Security Administration, including the 
transcript of this hearing.

Second, the evidence shows, and the veteran testified, that 
she was seen at the Vet Center in Columbus, Ohio, and was 
diagnosed to have PTSD.  No attempt, however, has been made 
to obtain her treatment records from this Vet Center.  

In addition, one of the veteran's reported stressors is that, 
while deployed to the Southwest Asia theater of operations 
(Kuwait, Iraq and Saudi Arabia), she was in a support unit 
that was two hours behind the 24th Infantry Division, and she 
saw a lot of dead bodies (including "little kids melted to 
bicycles and stuff like that") while following behind this 
combat division.  No attempt, however, has been made to 
verify this stressor.  It appears from the veteran's service 
personnel records that she was assigned to the 110th QM 
Company, which is part of the 24th Infantry Division 
(Mechanized), at the time she served in Southwest Asia.  Her 
military occupational specialty was 62F10, Crane Operator.  
Given the veteran's duty assignment and military occupational 
specialty at the time, the Board finds that an effort should 
be made to obtain division/unit records during the veteran's 
period of deployment from October 1990 through April 1991.

Further, the veteran seeks service connection for PTSD due to 
an in-service assault.  Thus, on remand, the RO must develop 
and consider this aspect of her claim.

The Board also notes that, although the veteran underwent a 
VA Mental Disorders examination in April 2004, this 
examination was for other than PTSD and the examiner was not 
specifically asked to address whether the veteran had PTSD.  
Thus, the lack of a diagnosis of PTSD by this examiner is not 
dispositive of the issue of whether the veteran in fact has 
PTSD, and a new examination is needed.  This is especially so 
given that she has also been diagnosed as having anxiety 
disorder and panic disorder.

Finally, the veteran testified at the April 2008 hearing that 
she had been seeing a new private physician who had treated 
her for approximately one year for her syncopal episodes and 
panic disorder.  She did not, however, identify this doctor 
by name nor did she provide a release for VA to obtain any 
treatment records from this doctor.  The veteran testified 
that this doctor believes her syncopal episodes are related 
to her military service.  Thus, this doctor's treatment 
records may be highly relevant to the veteran's claim for 
service connection for syncope.  On remand, the veteran 
should be requested to provide VA with a release form so it 
could obtain this doctor's treatment records, or submit these 
records herself.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of the medical records and 
any decision(s).  All attempts to fulfill 
this development must be documented in the 
claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.  

2.  Contact the veteran and request that she 
complete a release form authorizing VA to 
request copies of treatment records of the 
private doctor she testified receiving 
treatment from for her syncope since 
approximately April 2004.  The veteran should 
be advised that she can submit these 
treatment records herself in lieu of 
providing VA with the release form.  If the 
veteran provides a completed release form, 
then the identified treatment records should 
be requested.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  The 
veteran and her representative should be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to submit 
the identified records.

3.  If necessary, contact the veteran and 
request that she provide a more detailed 
account of her claimed stressor of seeing 
dead bodies while serving in Southwest Asia, 
including specific experiences and a more 
specific time frame of when such experiences 
occurred.  Thereafter, contact the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) and ask them to provide any available 
information that might corroborate the 
veteran's alleged in-service stressor.  
Provide JSRRC with a description of the 
alleged stressor identified by the veteran 
and with copies of any personnel records 
obtained showing service dates, duties, and 
units of assignment, if available.  The Board 
notes that the veteran's personnel records 
show that she was assigned to the 110th QM 
Company of the 24th Infantry Division 
(Mechanized), with a military occupational 
specialty of 62F10, Crane Operator.  She was 
deployed to the Southwest Asia theater of 
operations from October 1990 to April 1991.  

4.  Obtain the veteran's mental health 
treatment records from the Vet Center in 
Columbus, Ohio, for treatment for PTSD 
from July 2003 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
should provide a negative response if 
records are not available.

5.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for an appropriate VA examination.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in detail.  

Syncope -The examiner must state whether the 
veteran's syncope is due to a known clinical 
diagnosis, and, if so, whether it is at 
least as likely as not that it is related to 
any disease or injury incurred during the 
veteran's service.

Acquired psychiatric disorders including 
PTSD - The examiner should provide a 
diagnosis of all acquired psychiatric 
disorders found upon examination that 
conform to the diagnostic criteria set forth 
in the DSM IV.  The Board notes that the 
claims file indicates the veteran has 
diagnoses of anxiety disorder, panic 
disorder and PTSD.  Thereafter, the examiner 
should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that each separate 
and distinct acquired psychiatric disorder 
diagnosed is related to the veteran's active 
military service.  The examiner should also 
state whether the veteran's symptoms are not 
due to a known clinical diagnosis.  
Specifically the examiner should address the 
following:

1)  If the veteran is diagnosed to have 
PTSD, the examiner should render an opinion 
whether it is at least as likely as not that 
the veteran's PTSD is related to a verified 
in-service stressor, to include an in-
service assault.  

2)  If the veteran is diagnosed to have a 
panic disorder and/or an anxiety disorder, 
the examiner should provide an opinion 
whether it is at least as likely as not that 
this disorder had its onset in service.  

The examiner should also provide an opinion 
whether it is at least as likely as not that 
the veteran's "bizarre syncopal episodes" 
are attributable to a known clinical 
diagnosis, and if so, whether that condition 
is related to or had its onset in service.  

Hypertension/Heart Disorder -The examiner is 
asked to render an opinion whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that the veteran's 
current hypertension is related to any 
disease or injury incurred during her active 
military service.  He or she must also state 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any heart disorder is related to any 
disease or injury incurred in service or 
whether it is merely a symptom or sign of a 
non-cardiac disorder, such as a panic or 
anxiety disorder or syncope.

6.  Then, the veteran's claims should be 
readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran 
and her representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


